On the Merits.
We find no error in the judgment on Dawson’s account which he was ordered to render to his successor. 19 An. 22; 3 An. 624. The judgment which he obtained homologating it before the expiration of the legal delay was a nullity, and the opposition of the executrix was within time, having been filed before the lapse of ten days from service of citation to her.
The judgment ordering the recorder of mortgages to erase the mortgage resulting from recording the contract of marriage, and reserving to the widow u all her rights and privileges on the proceeds of the sale of said real estate for the payment of the annuity donated to her by the deceased in her marriage contract,” is one of which the said widow has no good cause to complain. The sale of the property raised the mortgage therefrom and transferred it, if it legally existed, to the proceeds. But, besides this, the court had already decreed that said mortgage did not legally exist on the real estate of the succession, and no appeal was taken therefrom.
We think, also, the judge a quo deemed correctly upon the oppositions to the account filed by the dative executrix, who does not complain of the items rejected, and the evidence seems to sustain those allowed.
As to the judgment recognizing the widow as legatee under the will for the sum of twelve thousand five hundred francs, a correction should be made to conform to the provisions of the will, which make it cm annuity to be paid out of the interest of the securities in which the proceeds of the estate are to be invested for the purpose. We do not *299undertake to order the proceeds to be transmitted and invested as contemplated, but simply to declare the widow to be entitled to said .annuity according to the will.
Tlie appeal from the judgment appointing the dative testamentary ¡executrix is not now before us.
It is therefore ordered that the motion to dismiss be overruled; that tbe judgment amending and homologating the final account filed by John Dawson, late curator, and signed on twelfth April, 1870, the one ordering the erasure of the mortgage claimed by the widow as resulting from the recording of her marriage contract, and signed March 28, 1870, and the one amending and homologating the provisional account filed by the dative testamentary executrix, and signed April 1, 1870, be respectively affirmed. It is further ordered that the judgment rendered on March 31, 1870, and signed on the thirteenth April, 1870, recognizing the widow Cordeviolle as legatee under the will for the •sum of twelve thousand five hundred francs, be so amended as to recognize her as legatee under the will for an annuity of twelve thousand five hundred francs, to be paid in accordance with the provisions ■of the said will, and that as thus amended said judgment be affirmed. Costs of appeal to be paid by the succession.
Rehearing refused.